Citation Nr: 0428229	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  00-08 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date earlier than April 23, 1987, 
for a grant of a total disability rating based upon 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney



ATTORNEY FOR THE BOARD

L.A. Howell, Counsel



INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970, and from September 1972 to August 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Seattle, Washington, which found that there was no 
CUE in the March 1993 rating decision, and initially assigned 
an effective date of August 28, 1993, for a grant of TDIU.  
By rating decision dated in July 2000, an earlier date of 
April 23, 1987, for a grant of TDIU was established.  The 
veteran continues to challenge the effective date of the 
grant of TDIU.

By decision dated in May 2000, the Board remanded the claim 
to comply with the veteran's request for a personal hearing; 
however, he withdrew this request following the Board's 
remand.  In January 2001, the Board found that an effective 
date earlier than April 23, 1987, was not warranted.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Veterans Claims Court).  In 
December 2002, the Veterans Claims Court vacated the Board's 
January 2001 decision and remanded the case for 
readjudication in light of the statutory requirements under 
the Veterans Claims Assistance Act of 2000 (VCAA), but did 
not address the merits of the decision.  By correspondence 
dated in January 2004, the veteran was notified of his due 
process rights.  There being no further evidence forthcoming, 
the claim is now ready for appellate review.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  Prior to April 23, 1987, the veteran's only service-
connected disability was bullous emphysema, evaluated as 10 
percent disabling.

3.  In a statement received by VA on April 23, 1987, the 
veteran initiated a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  A 
review of the record does not show that the veteran filed a 
formal or informal claim of service connection for a 
psychiatric disorder, to include PTSD, prior to this date.

4.  Service connection was granted for PTSD by rating 
decision dated in October 1987, and made effective to April 
23, 1987.  The veteran was informed of this decision, 
including his right to appeal, and he did not appeal the 
assigned effective date.

5.  The evidence on file does not show that it was factually 
ascertainable that the veteran was unable to secure or follow 
substantially gainful employment because of his service-
connected disabilities during the period prior to April 23, 
1987.


CONCLUSION OF LAW

The veteran is not entitled to an effective date earlier than 
April 23, 1987, for a grant of TDIU.  38 U.S.C.A. §§ 5103(a), 
5103A, 5110 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.400, 
4.16 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to a 
total disability rating from the time he was discharged from 
military service in 1973.  He asserts that his health issues 
have not improved over the years and that his psychiatric 
disability could be traced back to discharge.  

Relevant Law.  A total disability rating for compensation 
purposes may be assigned where the schedular rating is less 
than total, where it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disability ratable at 60 
percent or more or as a result of two or more disabilities, 
providing at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 4.16(a).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  In exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be approved provided 
the case presents such an exceptional or unusual disability 
picture with related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).  The 
effective date for the grant of service connection for a 
disease or injury is the day following separation from active 
duty or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  In general, the effective date for an 
increase will be the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if application is received within 1 year from such 
date; otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(o)(2).

"Application" is not defined in the statute.  However, in the 
regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. 3.1(p); see also Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  Under 38 C.F.R. § 3.155(a), the 
submission of certain medical records may constitute an 
"informal claim" for an increase in disability compensation.  
In addition, 38 C.F.R. § 3.157(b)(1) specifies that where, as 
here, a claimant's formal claim for compensation already has 
been allowed, receipt of, inter alia, a VA report of 
examination will be accepted as an informal claim filed on 
the date of the examination.

The Federal Circuit, in Rodriguez, pointed out that for 
purposes of establishing the requirements and procedures for 
seeking veterans' benefits, a claim, whether "formal" or 
"informal" must be "in writing" in order to be considered a 
"claim" or "application" for benefits, and that the 
provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as 
well as formal, as a "communication in writing."  The Court 
stated that when 38 C.F.R. § 3.155(a) refers to "an informal 
claim," it necessarily incorporates the definition of that 
term in 38 C.F.R. § 3.1(p) as a "communication in writing."  
The Court further pointed out the provisions of 38 C.F.R. 
§ 3.155(a) make clear that there is no set form that an 
informal written claim must take.  All that is required is 
that the communication "indicat[e] an intent to apply for one 
or more benefits under the laws administered by the 
Department," and "identify the benefits sought."

In VAOPGCPREC 12-98, General Counsel noted that the 
regulatory history of 38 C.F.R. § 3.400(o)(2) was in accord 
with the legislative history of Pub. L. No. 94-71, which 
enacted 38 U.S.C.A. § 5110(b)(2).  It was further noted that 
when this regulation was enacted, VA issued Transmittal Sheet 
584 (8-1-75), which reported that 38 C.F.R. § 3.400(o)(2) was 
added to title 38, Code of Federal Regulations, to "permit 
payment of increased disability compensation retroactively to 
the date the evidence establishes the increase in the degree 
of disability had occurred."  Section 3.400(o)(2) was 
"intended to be applied in those instances where the date of 
increased disablement can be factually ascertained with a 
degree of certainty."  Transmittal Sheet 584 also stated 
that 38 C.F.R. § 3.400(o)(2) was "not intended to cover 
situations where disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to date 
of claim."

In Servello, the Veterans Claims Court pointed out that the 
applicable statutory and regulatory provisions require that 
the Board look to all communications in the file that may be 
interpreted as applications or claims, formal or informal, 
for increased benefits.  Then, the Board must examine all 
other evidence of record to determine the "earliest date of 
which," within the year prior to the claim, the increase in 
disability was ascertainable.

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflect some factor which takes his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

Factual Background.  On April 23, 1987, the veteran submitted 
a statement in which he claimed entitlement to service 
connection for PTSD, among other things.  A review of the 
record does not show that he filed a formal or informal claim 
of service connection for a psychiatric disorder, to include 
PTSD, prior to this date.

Service connection was subsequently granted for PTSD by the 
October 1987 rating decision.  A 50 percent disability rating 
was assigned, effective April 23, 1987. Moreover, it is noted 
that this decision also denied entitlement to a disability 
rating in excess of 10 percent for bullous emphysema.  The 
record reflects that the veteran was informed of this 
decision, including his right to appeal, and he did not 
appeal the assigned effective date.

No private medical records are on file regarding the 
veteran's psychiatric problems prior to April 23, 1987.  
Further, the VA medical records first indicate treatment for 
psychiatric problems on May 11, 1987.  At that time, it was 
noted that the veteran had been referred by a veterans 
service organization for "assistance."  He was found to have 
normal speech; no hallucinations; no delusions; an angry 
presentation; fair insight; low motivation; decreased sleep; 
and decreased appetite, among other things.  Subsequent 
records from October 1992 reflect that his bullous disease of 
the lungs was severe, that this disability precluded him from 
working, and that it had progressed rapidly since 1988.

By a rating decision dated in March 1993, the RO increased 
the rating for bullous emphysema from 10 percent to 30 
percent effective June 18, 1991.  The combined rating for the 
service-connected bullous emphysema and the PTSD, rated 50 
percent disabling, was increased from 60 percent to 70 
percent from June 18, 1991.

By a rating decision dated in September 1995, the RO 
increased the rating for PTSD from 50 percent to 70 percent 
effective August 28, 1993.  The rating for bullous emphysema 
was 30 percent effective June 18, 1991.  The RO also granted 
TDIU effective August 28, 1993

By a statement received in April 1998, the veteran submitted 
a claim of service connection for lung cancer, which he 
contended had been caused by Agent Orange exposure.  Service 
connection was subsequently granted for lung cancer by a June 
1998 rating decision.  It was noted that lung cancer was one 
of the presumptive disabilities associated with herbicide 
exposure, and that service connection was granted on that 
basis.  A 100 percent disability rating was assigned, 
effective April 7, 1998.  In March 1999, the veteran asserted 
that an earlier effective date was warranted for the grant of 
TDIU.

In a July 2000 rating decision, the RO granted an effective 
date of April 23, 1987, for the TDIU.  The RO noted that the 
Court had held in Norris v. West, 12 Vet. App. 413 (1999), 
that a claimant need not file another formal application for 
benefits in order to obtain an increase if he or she had 
already filed a formal claim.  Moreover, the Veterans Claims 
Court determined that the issue of unemployability, 
reasonably raised and not properly disposed, rendered the 
claim still pending in the VA adjudication process. 

Applying this decision to the facts of the instant case, the 
RO found that the medical evidence obtained in connection 
with the veteran's 1987 claim showed that he was so disabled 
by his psychiatric disorder that he could not engage in 
substantially gainful employment and that such evidence 
reasonably raised the issue of unemployability due to 
service-connected disability.  However, the issue of 
unemployability was not discussed in the October 1987 rating 
decision, which granted service connection for PTSD.  
Consequently, the RO assigned an earlier effective date of 
April 23, 1987, for the grant of TDIU.

In addition to previous statements, the veteran has submitted 
various statements in which he essentially contends that his 
service-connected disabilities, including his PTSD, existed 
since the time of his discharge from service.  He also noted 
the fact that VA regulations allow for a grant of service 
connection on a presumptive basis for disabilities associated 
with herbicide exposure if manifest within thirty years after 
discharge from service, and that he was diagnosed with lung 
cancer within this period.  Consequently, he contends that 
the effective date for his TDIU should be from the time of 
discharge.

The Board notes that additional evidence is on file 
pertaining to the nature and severity of the veteran's 
medical conditions, including his service-connected 
disabilities.  While all of this evidence has not been 
summarized in detail in this decision, the Board notes that 
all evidence on file was thoroughly reviewed in the present 
adjudication of the claim for an earlier effective date.

Legal Analysis.  As an initial matter, the Board notes that 
prior to April 23, 1987, the veteran's only service-connected 
disability was bullous emphysema, evaluated as 10 percent 
disabling.  Consequently, the veteran did not meet the 
schedular requirements for a TDIU under VA regulations prior 
to the current effective date of April 23, 1987.  38 C.F.R. 
§§ 3.340, 4.16(a).

Turning to the issue of entitlement to an earlier effective 
date for a grant of TDIU, the Board notes that the evidence 
on file, including the Vocational Rehabilitation file, 
reflects that the veteran had difficulty securing and/or 
following a substantially gainful occupation prior to April 
23, 1987.  However, the evidence does not show that this was 
due to the service-connected emphysema.  Rather, the evidence 
shows that this was due to the veteran's psychiatric 
problems, for which he was not granted service connection 
until April 23, 1987.  In fact, the June 1987 Vocational 
Rehabilitation counseling record shows that the veteran did 
not claim that his rated disability for bullous emphysema 
caused any significant limitations for him.  Moreover, the 
counselor stated that, as far as functional limitations were 
concerned, he was unable to identify any measurable way how 
the veteran had been limited in preparing for or retaining 
employment based upon the rated disability. 

The Board is of the opinion that the evidence on file which 
is contemporaneous to the period prior to April 23, 1987, 
including the medical records and the veteran's own 
statements, are entitled to more weight than the veteran's 
subsequent statements made many years after this period of 
time.  Accordingly, the Board finds that it was not factually 
ascertainable that the veteran was unable to secure or follow 
substantially gainful employment because of his service-
connected disabilities during the period prior to April 23, 
1987.

Regulations cited above clearly provide that the use of 
manifestations not resulting from service-connected disease 
in establishing the service-connected evaluation is to be 
avoided and that neither age nor nonservice-connected 
disability are for consideration in determining whether the 
veteran is entitled to a total rating based on individual 
unemployability.  38 C.F.R. §§ 4.14, 4.16, 4.19.  Since the 
veteran was not service-connected for PTSD prior to April 23, 
1987, this disability cannot be the basis for an earlier 
effective date.

Next, a review of the record does not show that the veteran 
filed a formal or informal written communication expressing 
an intent to apply for and/or a belief in entitlement to a 
grant of service connection for a psychiatric disorder, to 
include PTSD, prior to April 23, 1987.  While 38 U.S.C.A. 
§ 5110(a) and 38 C.F.R. § 3.400, provide that the effective 
date of an award of benefits shall not be earlier than the 
date the claim for those benefits was received, 38 U.S.C.A. 
§ 5110(g) authorizes an exception to that rule. 

Specifically, § 5110(g) provides that the effective date of 
an award of, or increase in, compensation "pursuant to any 
Act or administrative issue . . . shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue."  The 
statute goes on to authorize retroactive payments for up to 
one year prior to the date of claim or the date of 
administrative determination of entitlement, whichever is 
earlier.  VA's implementing regulation, 38 C.F.R. § 3.114(a), 
further states that a claimant cannot receive retroactive 
payment based on a prospectively effective liberalizing law 
or a liberalizing VA issue unless the evidence establishes 
that "the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement."

The diagnosis of PTSD, Diagnostic Code 9411, was added to the 
Rating Schedule effective April 11, 1980, the date of 
approval of the regulatory amendment by the Administrator of 
Veterans Affairs.  See 45 Fed. Reg. 26,326 (1980).  In a 
precedential opinion, VA General Counsel concluded that the 
addition of PTSD to the Rating Schedule in 1980 was a 
liberalizing VA issuance for purposes of 38 C.F.R. 
§ 3.114(a).  However, it was emphasized that an effective 
date prior to the date of claim could not be assigned under 
§ 3.114(a) unless the claimant met all eligibility criteria 
for the liberalized benefit on April 11, 1980, the effective 
date of the regulatory amendment adding the diagnostic code 
for PTSD, and such eligibility existed continuously from that 
date to the date of claim or administrative determination of 
entitlement.  VAOPGCPREC 26-97 (July 16, 1997).

Thus, under applicable criteria, entitlement to an effective 
date prior to April 23, 1987, for the grant of service 
connection for PTSD, can be established only if the veteran 
met all eligibility criteria for service connection for PTSD 
on April 11, 1980.  VAOPGCPREC 26-97 (July 16, 1997).  After 
careful review of all of the evidence of record, the Board 
finds that an effective date prior to April 23, 1987, is not 
warranted because the record contains no evidence that, as of 
the time of the liberalizing VA issue, the appellant had a 
diagnosis of PTSD, a main criterion for an award of service 
connection.  In fact, the Board notes that no competent 
medical evidence of psychiatric problems was of record, or 
constructively of record, until May 11, 1987, when he 
received VA medical treatment based upon his need for 
"assistance."  Since this was after the date of the April 23, 
1987, claim, it cannot serve as a basis for an earlier 
effective date.

Next, the Board acknowledges that an October 1992 VA medical 
record shows a finding that the veteran's bullous emphysema 
precluded employment.  Assuming for the purposes of this 
decision that that opinion was correct, the Board notes that 
no such competent medical finding was made prior to that 
date; i.e. this is the first evidence that such a finding was 
factually ascertainable.  Since this finding was made several 
years after the current effective date for a grant of TDIU, 
it is axiomatic that it cannot serve as the basis for an 
earlier effective date.  Moreover, the Board notes that this 
record states that the disability had become progressively 
worse since 1988, which is still a period after the current 
effective date.

Next, with respect to the veteran's contentions that his 
problems existed ever since his discharge from service, the 
Board notes that, while this may be true, it does not provide 
a basis for an earlier effective date in the instant case.  
The law and regulations only permit an effective date from 
the day following discharge if a formal or informal claim for 
benefits is filed within the first post-service year.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Since the veteran did 
not file a claim for any of his service-connected 
disabilities within the first post-service year of either 
period of active duty, he is not entitled to an effective 
date from the date of discharge.

In regard to the veteran's contentions regarding the 
presumptive conditions associated with Agent Orange (i.e., 
herbicide) exposure, the Board notes that service connection 
was granted for lung cancer as presumptively due to herbicide 
exposure while in Vietnam.  See 38 C.F.R. 3.309(e).  The 
Board also notes that a 100 percent disability rating was 
assigned for the lung cancer.  

However, as with the bullous emphysema and PTSD, no claim of 
service connection for residuals of herbicide exposure was 
received within the first post-service year following either 
of the veteran's periods of active duty.  As previously 
stated, this is the only basis upon which an effective date 
can be assigned from the time of discharge from service.  In 
fact, as stated above, service connection was granted for 
lung cancer effective April 7, 1998, more than ten years 
after the TDIU effective date of April 23, 1987.

In summary, the Board reiterates that a TDIU is to be 
assigned when a veteran is unable to secure or follow 
substantially gainful occupation as a result of service-
connected disabilities; nonservice-connected disabilities are 
not to be taken into consideration.  Prior to April 23, 1987, 
the veteran's only service-connected disability was his 
bullous emphysema, evaluated as 10 percent disabling.  While 
he was unemployed prior to April 23, 1987, the evidence on 
file does not support a finding that it was due to the 
bullous emphysema.  Consequently, there is no basis upon 
which an earlier effective date may be granted.

As an additional matter, the Board reiterates that the issue 
of whether a Notice of Disagreement had been timely filed as 
to a September 1995 rating decision, which assigned an 
effective date of August 28, 1993, for a grant of TDIU, has 
been rendered moot by the RO's action in the July 2000 rating 
decision.  The law and regulations provide that the effective 
date of an award based on a claim reopened after final 
adjudication shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Thus, under these provisions, if the veteran did not file a 
timely Notice of Disagreement to the effective date assigned 
by this decision, he would normally have no basis to request 
an effective date earlier than August 28, 1993.  However, 
inasmuch as the RO determined, in light of the Court's 
holding in Norris that an effective date of April 23, 1987, 
was warranted, this barrier was eliminated.

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The veteran was notified 
of the VCAA as it applies to his present appeal by 
correspondence dated in January 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in January 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board and notice 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The issue on appeal was re-adjudicated 
and a supplemental statement of the case was provided to the 
veteran in July 2004.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

The January 2004 VCAA notice letter provided to the veteran 
generally informed him of the evidence not of record that was 
necessary to substantiate his claim and identified which 
parties were expected to provide such evidence.  The veteran 
was notified of the need to give to VA any evidence 
pertaining to his claim.  In January 2004, the veteran 
responded that he had no further evidence to submit.  In 
addition, 38 C.F.R. § 3.159(b)(1) was cited in the July 2004 
supplemental statement of the case.  In light of the actual 
notice provided, the Board finds that any content deficiency 
in the January 2004 notice letter was non-prejudicial error.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  Here, because each of the 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  See 38 C.F.R. § 
3.159.  In this case, the veteran's service medical records 
and all identified and authorized post-service medical 
records relevant to the issue on appeal have been requested 
or obtained.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  Since the 
issue in this case is entitlement to an effective date 
earlier than April 23, 1987, for TDIU, additional medical 
examinations at this time would provide no relevant evidence.  
The available medical evidence is sufficient for an adequate 
determination.  Therefore, the Board finds that the duty to 
assist and the duty to notify provisions of the VCAA have 
been fulfilled.


ORDER

Entitlement to an effective date earlier than April 23, 1987, 
for a grant of a TDIU is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



